Title: To George Washington from Benjamin Chew, Jr., 16 August 1793
From: Chew, Benjamin Jr.
To: Washington, George



Sir
Philada Walnut st. August 16th 1793

In consequence of the Enquiry I have had the Honor of making on your Account respecting the Disposition of William Pearce of Kent County Maryland to engage in your Service as Superintendant or the Overlooker of your Farms at Mount Vernon, it has been intimated to me by Letter that he is anxious to be in so distinguished an Employ—Contrary to my Expectation however Mr Pearce has himself come to this Place for the purpose of waiting upon you, assigning as the Reason, that he at present rents a Farm in the Neighbourhood of one which he holds as his own property and that in the course of a very short period it will be necessary for him to decide with his Landlord whether he means

to retain the Farm another year—the Testimonials he can procure of his Character and Abilities as a Farmer and Planter, from the Information I have received, are almost unexceptionable—at present he is a Widower but has several Children—of his arrangements in respect to his Family as well as on a variety of other Subjects, you no doubt would desire a minute examination—Should you, Sir, therefore wish to see Mr Pearce, I will take Care that he shall have the Honor of attending your Leisure at such hour as you may please to appoint—and if in the Result I shall have been fortunate eno’ in any way to have promoted your accommodation, it will afford me infinite Gratification. I have the Honor to remain Sir with the utmost respect Your very obedt hble Servt

Benjamin Chew jr

